 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT is effective as of the 15th day of January 2020, by and between
INVO Bioscience Incorporated, a Nevada company ("INVO Bioscience"), and Michael
J. Campbell, a Florida resident.

 

RECITALS:

WHEREAS, INVO Bioscience has employed Michael Campbell as INVO Bioscience’s
Chief Operating Officer (COO) and Vice President of Business Development since
February 2019 and wishes to enter into a formal employment contract.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below, the parties hereby agree as follows:

 

Employment as COO and V.P. of Business Development. INVO Bioscience hereby
agrees to employ Michael J. Campbell as it’s in accordance the terms and
conditions set forth in his Agreement. In such capacity, Michael J. Campbell
shall serve as an officer of the INVO Bioscience.

 

2.     Authority, Duties and Responsibilities. Michael J. Campbell shall serve
as INVO Bioscience’s COO and V.P. of Business Development and shall lead,
manage, supervise and direct the all aspects of INVO Bioscience’s Business
Development activities as well as work with the CEO to manage the overall
operations. Michael J. Campbell shall at all times function within the authority
delegated by INVO Bioscience’s Board of Directors, and in accordance with the
lawful policies and directives issued by INVO Bioscience’s Board of Directors.
Michael J. Campbell’s initial authority, duties and responsibilities are
generally described in the attached Position Description (which may be modified
and supplemented by INVO Bioscience’s Board of Directors in its discretion).
These services shall be performed by Michael J. Campbell at INVO Bioscience’s
main office located at 5582 Broadcast Ct., Sarasota FL 34240 and at such other
office sites elsewhere that INVO Bioscience may establish at a later date.

 

3.     Term. The Agreement shall begin on the 15th of January 2020. It shall
continue for two years and shall automatically renew hereafter, on a two-year
basis, unless (a) terminated by delivery of written notice by either party at
least ninety (90) days prior to the first anniversary date or any subsequent
anniversary date; or (b) terminated pursuant to Paragraphs 10 or 11 below.

 

--------------------------------------------------------------------------------

 

 

4.     Base Salary and Performance Review. For all services rendered, INVO
Bioscience shall pay Michael J. Campbell an initial base salary at the annual
rate of $220,000 per year, payable in accordance with INVO Bioscience’s normal
payroll procedure. Michael J. Campbell's performance shall be reviewed each year
by the INVO Bioscience Board of Directors based upon management objectives that
are provided in writing to Michael J. Campbell at the beginning of the period
under review. Based upon such review and taking into account the financial
condition of INVO Bioscience as well as any other factors it deems necessary and
appropriate, the INVO Bioscience Board of Directors in its sole discretion may
increase (but not decrease) Michael J. Campbell's base salary effective as of
January 15, 2020 and as of January 15th of any subsequent years this Agreement
remains in effect. Michael J. Campbell will have the ability to obtain up to 50%
bonus upon developing and achieving goals and objectives, to be defined by the
board of directors within 90 days from the date of this agreement.

 

5.     Equity Ownership in INVO Bioscience. Subject to approval by the Company’s
board of directors, Michael J. Campbell shall receive 1 million common shares of
INVO Bioscience upon execution of this agreement.  Subject to approval by the
Company’s board of directors, Michael J. Campbell shall also receive 4 million
options with an exercise price of $0.21378/share.  25% of the options shall vest
immediately with the remaining portion vested monthly over a 2 year period. 
Such equity ownership shall not be affected by Michael J. Campbell’s death or
termination from INVO Bioscience.  In the event of a change of control of INVO
Bioscience, Michael J. Campbell’s options shall vest according to the Stock
Option Agreement and Equity Incentive Plan  at the time of a triggering event.

 

6.     Regular Staff Fringe Benefits. Michael J. Campbell shall participate in
and be entitled to all the benefits normally provided to INVO Bioscience’s
employees, which presently includes: group medical, hospitalization and dental
insurance; short-term and long-term disability protection; participation in INVO
Bioscience’s 401(k) retirement plan after one (1) year of service; annual
vacation and sick leave; and any other regular benefits that INVO Bioscience may
provide for its employees. All such benefits shall be provided on the same terms
and conditions as generally apply to all other INVO Bioscience employees under
these plans.

 

7.     Outside Employment and Professional Activities. Michael J. Campbell shall
devote substantially all of his time, attention and energies on a full-time
basis to the performance of his duties as COO and V.P. of Business Development.
Michael J. Campbell shall not engage in any outside employment for money without
the prior written consent of INVO Bioscience (which consent may be withheld by
INVO Bioscience in its discretion for any reason if such outside employment may
interfere with Michael J. Campbell’s responsibilities under his Agreement).
However, Michael J. Campbell is encouraged to continue his participation in
outside professional associations (and INVO Bioscience shall

 

--------------------------------------------------------------------------------

 

 

pay for membership dues, professional publications, meeting registration fees
and reasonable travel expenses for these activities in addition to the normal
staff fringe benefits provided under Paragraph 5 above).

 

8.     Business Expenses. In order to enable Michael J. Campbell to perform his
duties as COO and V.P. of Business Development effectively, INVO Bioscience
shall reimburse Michael J. Campbell for all reasonable business expenses
incurred by Michael J. Campbell that are directly related to his or his INVO
Bioscience responsibilities (including travel, lodging, meals and other business
expenses). All such expenses shall be reimbursed within 10 days upon submission
of appropriate receipts and documentation in accordance with INVO Bioscience’s
regular policy for reimbursing business expenses.

 

9.     Insurance and Indemnification. Michael J. Campbell shall be covered under
the Directors and Officers/Professional Liability Insurance policy purchased by
INVO Bioscience to the same extent as INVO Bioscience’s other directors,
officers, employees and volunteers. To the extent not covered by said policy or
any other insurance, INVO Bioscience shall indemnify, hold harmless and defend
Michael J. Campbell against any claims arising out of his position with INVO
Bioscience as provided in INVO Bioscience’s Constitution and Bylaws (subject to
the laws of the Commonwealth of Massachusetts).

 

10.     Personnel. Michael J. Campbell shall be administratively responsible for
hiring, promoting and discharging INVO Bioscience personnel who report into him
or his areas of responsibility. Michael J. Campbell also shall be responsible
for the establishment of personnel policies for his Department Employees in
consultation with the Board of Directors and other Senior Staff.

 

11.     Termination for Cause or Without Cause. Either party may terminate his
Employment Agreement for cause at any time if the other party materially
breaches his Agreement. In addition, INVO Bioscience may terminate his Agreement
for cause: (a) if Michael J. Campbell is convicted of any felony; (b) if Michael
J. Campbell commits any acts of gross negligence, dishonesty, fraud,
misrepresentation or moral turpitude; or (c) if Michael J. Campbell willfully
and knowingly violates any lawful delegation, policy or directive of the Board
of Directors that is known or should be known by Michael J. Campbell, or the
provisions of any court order.

 

INVO Bioscience may exercise its right to terminate his Employment Agreement for
cause only by a formal resolution adopted at a special or regularly scheduled
meeting of the Board of Directors with written notice that the proposed
termination will be on the agenda. Michael J. Campbell shall be entitled to make
a presentation at such meeting, either personally and/or by his designated
representative,

 

--------------------------------------------------------------------------------

 

 

although he may be excluded by the Board of Directors during their discussion
and vote on the proposed termination.

 

In the event that INVO Bioscience terminates his Agreement for cause, then
Michael J. Campbell shall not be entitled to receive his base salary and fringe
benefits as provided under Paragraphs 4 and 5 above after the effective date of
the termination (which shall not be before the date on which the Board of
Directors adopts its resolution).

 

If Michael J. Campbell terminates his Agreement for cause, or if INVO Bioscience
provides notice not to renew his Agreement on any anniversary date or if INVO
Bioscience terminates his Agreement without cause (which INVO Bioscience shall
have the right to do at any time upon not less than sixty (60) days prior
written notice), then Michael J. Campbell shall be entitled to continue to
receive his base salary and group medical, hospitalization, dental, life and
disability insurance benefits (collectively referred to as “Separation Pay and
Benefits”) for three (3) months. If Michael J. Campbell accepts an offer of
employment during such period, then such Separation Pay and Benefits shall cease
on the date he begins his new employment, except that Michael J. Campbell shall
receive on or before the date Michael J. Campbell begins such new employment, in
one lump-sum payment, an amount equal to the sum of any remaining base salary
payments due.

 

Michael J. Campbell shall not be entitled to any Separation Pay and Benefits
after the effective date of the termination of Michael J. Campbell’s employment
in the event that he provides notice not to renew his Agreement on any
anniversary date or he voluntarily terminates his Agreement without cause (which
Michael J. Campbell shall have the right to do at any time upon not less than
sixty (60) days prior written notice).

 

12.     Termination for Death or Disability. His Agreement shall be
automatically terminated by the death of Michael J. Campbell. In the event that
Michael J. Campbell is ill or injured, and the Board of Directors determines
that such illness or injury has been so serious as to prevent Michael J.
Campbell from substantially performing the services required of him or his under
his Agreement for a period of six (6) months, then at the end of said six (6)
month period, INVO Bioscience shall have the option to terminate his Agreement
effective as of the last day of such six (6) month period. Notwithstanding such
disability, Michael J. Campbell shall be entitled to continue to receive his
base salary and full benefits under Paragraphs 4 and 5 above until such time as
his Agreement may be so terminated by INVO Bioscience (provided that the salary
payments during the disability period shall be reduced to take into account any
disability insurance benefits that may be payable to Michael J. Campbell).

 

--------------------------------------------------------------------------------

 

 

13.     Assignment and Successors. His Agreement shall be binding upon the
parties his heirs, executors, administrators, successors and permitted assigns.
Michael J. Campbell acknowledges that this is a personal services agreement and
that he may not assign any of his duties here under without the consent of INVO
Bioscience (which may be withheld by INVO Bioscience in its discretion for any
reason). In the event of a merger, consolidation or reorganization Involving
INVO Bioscience, this Agreement may be discontinued or may become an obligation
of INVO Bioscience’s successor(s).

 

14.      Intellectual Property and Confidentiality. Michael J. Campbell
recognizes and agrees that all copyrights, trademarks and other intellectual
property rights to created works arising in any way from Michael J. Campbell’s
employment by INVO Bioscience are the sole and exclusive property of INVO
Bioscience to the extent allowed under 35 U.S.C. §§ 102 & 200 - 212, 37 C.F.R.
Part 501, and 38 C.F.R. §§ 1.650 - 1.663, and Michael J. Campbell agrees not to
assert any such rights against INVO Bioscience or any third parties. Upon
termination of his Agreement by either party for any reason, Michael J. Campbell
will relinquish to INVO Bioscience all documents, books, manuals, lists,
records, publications or other writings and data, keys, credit cards, equipment,
or other articles that came into Michael J. Campbell’s possession in connection
with Michael J. Campbell’s employment by INVO Bioscience, and to maintain no
copies or duplicates without the written approval of INVO Bioscience, so long as
such information is not otherwise made public by a third party and except as
otherwise required by law. Michael J. Campbell will maintain in confidence
during and subsequent to his employment any information about INVO Bioscience or
its members which is marked as confidential information, or which might
reasonably be expected by Michael J. Campbell to be regarded by INVO Bioscience
or its members as confidential.

 

15.      Additional Covenant Not to Hire INVO Bioscience Employees. In the event
his Agreement is terminated for any reason, Michael J. Campbell agrees not to
solicit or hire for a period of one (1) year after the date of termination, any
person who was an employee of INVO Bioscience on the date of Michael J.
Campbell’s termination or on any date within the period three months prior to
Michael J. Campbell’s termination, without INVO Bioscience’s written consent,
which may be withheld by INVO Bioscience in its discretion for any reason.

 

16.     Notices. Any notices to be given here under by either party to the other
shall be in writing and may be delivered either personally, by mail (registered
or certified postage prepaid, with return receipt requested) by any other
appropriate means by which has proof of delivery. A Notice shall be considered
delivered on the date received by the party to whom it is addressed.

 

--------------------------------------------------------------------------------

 

 

17.     Waiver. The waiver by either party of any term or condition of his
Agreement shall not constitute a waiver of any other term or condition of his
Agreement.

 

18.     Governing Law. His Agreement shall be governed by the laws of the
Commonwealth of Massachusetts.

 

19.     Partial Invalidity. If any provision in his Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions nevertheless shall continue in full force without being impaired or
invalidated in any manner.

 

20.     Entire Agreement; Modifications. His Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Michael J. Campbell by INVO Bioscience. Each party
to his Agreement acknowledges that no representations, inducements, promises or
agreements orally or otherwise, have been made by the other party, or anyone
acting on behalf of the other party, except as explicitly provided in his
Agreement, and that any other alleged agreement, statement or promise shall be
invalid and without effect. Any modification of his Agreement will be effective
only if it is in writing and is signed by the party to be charged.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed his Agreement effective as
of January 15th, 2020.

 

/s/ Michael J. Campbell                                                   

Michael J. Campbell

 

 

INVO Bioscience, Inc.

 

 

By: /s/ Steven Shum                                                         
Name: Steven Shum

Title: Chief Executive Officer

 

 

 

 

 

 

 